Court of Appeals, State of Michigan

                                               ORDER
                                                                             Michael J. Talbot, C.J.
Stenzel v Best Buy Co, Inc.                                                   Presiding Judge

Docket No .    328804                                                        All Court of Appeals
                                                                             Judges
LC No.         14-000527-NO


               The Court orders that a special panel shall be convened pursuant to MCR 7.215(1) to
resolve the conflict between this case and Williams v Arbor Home, Inc, 254 Mich App 439; 656 NW2d
873 (2002), vacated in part on other grounds 469 Mich 898 (2003).

             The Court further orders that pa1t II(C) of the opm1on m this case, released on
December 22, 2016, is vacated in its entirety. MCR 7.215(J)(5).

              Appellant may file a supplemental brief within 21 days of the Clerk's certification of this
order. Appellees may file a supplemental brief within 21 days of the service of appellant's brief.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 JAN 1 7 2017
                                        Date